

116 HR 814 IH: To provide a bonus to any Federal employee excepted from furlough during the lapse in appropriations beginning on or about December 22, 2018, and for other purposes.
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 814IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide a bonus to any Federal employee excepted from furlough during the lapse in
			 appropriations beginning on or about December 22, 2018, and for other
			 purposes.
	
		1.Bonus for excepted Federal employees for December 22, 2018 shutdown
			(a)Bonuses for Federal employees
 (1)In generalSubject to subsection (b), any employee of the United States Government excepted from furlough and working without pay during the lapse in appropriations beginning on or about December 22, 2018, shall receive a bonus for each day during that lapse that the employee reported to the employee’s duty station and performed the duties of the employee’s position.
 (2)PaymentA bonus under this subsection shall be— (A)equal to 15 percent of the employee’s daily rate of pay (as determined under section 5504 of title 5, United States Code); and
 (B)paid on the same date that the employee receives backpay under section 1341(c) of title 31, United States Code, as added by the Government Employee Fair Treatment Act of 2019, or as soon as practicable after that date.
 (3)Treatment of bonusesAny bonus paid under this subsection— (A)shall be subject to any limitation on total aggregate pay, including section 5307 of title 5, United States Code; and
 (B)is not part of the basic pay of an employee for any purpose. (b)Bonuses for members of the uniformed services (1)In generalAny member of the uniformed services excepted from furlough and working without pay during the lapse in appropriations beginning on or about December 22, 2018, shall receive a bonus for each day during that lapse that the member reported to the duty station of the member and performed the duties of the member.
 (2)PaymentA bonus under this subsection shall be— (A)equal to 15 percent of the daily rate of pay the member (as determined under chapter 3 of title 37, United States Code); and
 (B)paid on the same date that the member receives backpay under section 1341(c) of title 31, United States Code, as added by the Government Employee Fair Treatment Act of 2019, or as soon as practicable after that date.
 (3)Treatment of bonusesAny bonus paid under this subsection— (A)shall be subject to any limitation on total aggregate pay, including section 204(i)(1) of title 37, United States Code; and
 (B)is not part of the basic pay of a member for any purpose. 